      Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTEMENTS, LLD D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,

                 Plaintiff,                   6:20-cv-00980-ADA

     v.

CANON, INC.,

                 Defendant.


CANON, INC.,

                 Third-Party Plaintiff,
                                              6:20-cv-00980-ADA
     v.

NXP USA, INC.,

                 Third-Party Defendant.



                 DECLARATION OF DR. ZHI DING IN SUPPORT OF
                  CANON’S PROPOSED CLAIM CONSTRUCTIONS




                                          1
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 2 of 29




  I.   INTRODUCTION

       I, Dr. Zhi Ding, declare as follows:

       1.      I have been retained by counsel for Canon Inc. in the above-captioned action as

an independent expert consultant to offer opinions regarding how a person of ordinary skill in the

art (“POSITA”) would understand certain claim terms in U.S. Patent No. 7,054,346 (the “’346

patent”).

       2.      I am informed that the parties have proposed the following constructions for the

claim terms listed in the table below:

       Claim Term                   Canon’s Proposed                  WSOU’s Proposed
                                      Construction                     Construction

  “a time period T” / “[at     “T is a pre-set amount of time   Plain and ordinary meaning; or,
   least] a portion of the       for one cycle of frequency           if the court deems a
 time period T” (claims 1-      hopping, which is no longer        construction is necessary:
  4, 7, 11, 13-16, and 19)       than the amount of time it     “a period of time T” / ”[at least]
                              would take to use each channel     a portion of the time period T”
                              available for frequency hopping
                                once,” otherwise indefinite.




                                                2
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 3 of 29




       Claim Term                   Canon’s Proposed                  WSOU’s Proposed
                                      Construction                     Construction
                                “N frequencies” / “a set of
  “a set of N frequencies”/                                       Plain and ordinary meaning.
                                 hopping frequencies” / “a
         “a size of N/F
                                  hopping set” are “a pre-
 frequencies” / “a set of F
                               configured number of distinct
   frequencies” / “a set of
                               hopping frequencies to which
 hopping frequencies” / “a
                                 the hopping constraining
 hopping set” / “a hopping
                              algorithm is applied and which
      set to a size of N/F
                              must not be selected more than
 frequencies” / “a hopping
                               once over the time period T,”
     set comprising N/F
                                   otherwise indefinite.
  frequencies” / “where N
    is the total number of
                               “a size of F frequencies” / “a
  frequencies available for
                                 set of F frequencies” / “a
     frequency hopping”
                                 hopping set to a size of F
 (claims 1-4, 7, 11, 13-16,
                              frequencies” / “a hopping set
            and 19)
                              comprising F frequencies” are
                                  “for a time period T, the
                                    number of remaining
                                 frequencies available for
                               frequency hopping that have
                               not been previously selected
                                 during that time period”,
                                    otherwise indefinite

     “at least one of the      “a frequency that has already    Plain and ordinary meaning; or,
   selected frequencies is       been used during the time            if the Court deems a
       prohibited from          period T is prohibited from        construction is necessary:
   subsequent selection”          being re-used during the        “at least one of the selected
 (claims 1-4, 7, 11, 13-16,   remainder of the time period T    frequencies is not allowed to be
           and 19)               solely because it has been         subsequently selected”
                                      previously used”

    “pseudorandom[ly]”          “a selection generated by an    Plain and ordinary meaning; or,
 (claims 1-4, 7, 11, 13-16,    algorithm that approximates a          if the Court deems a
          and 19)             random selection by avoiding a       construction is necessary:
                                regular pattern of selections      “appears to be patternless”
                                 when the algorithm is used
                                         repeatedly”


       3.      I have been asked to opine on how a POSITA would understand each of these

terms as used in the ’346 patent with the exception of the term “a frequency that has already been



                                                3
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 4 of 29




used during the time period T is prohibited from being re-used during the remainder of the time

period T solely because it has been previously used.”

 II.   QUALIFICATIONS

       4.      I am an expert in the field of wireless communication systems, including those

that use frequency hopping, with over 31 years of research and practical experience in the field.

I presently serve as a Distinguished Professor in the Department of Electrical and Computer

Engineering at the University of California, Davis (UC Davis). Since my appointment on July 1,

2000 at UC Davis, I have held the position of Professor. I am also a private technical consultant

on various technologies related to information systems. I have over three decades of teaching

and research experience on a wide range of topics related to communication systems and signal

processing.

       5.      I earned my Bachelor of Engineering degree in 1982 in wireless engineering from

the Nanjing Institute of Technology (later renamed as Southeast University) in Nanjing, China. I

earned my Master of Applied Science degree in 1987 in electrical engineering from the

University of Toronto in Toronto, Canada. I earned my Ph.D. in 1990 in electrical engineering

from Cornell University in Ithaca, New York.

       6.      My responsibilities as a Professor at University of California, Davis, include

classroom instruction on various topics of communication systems and signal analysis, as well as

mentoring undergraduate students and supervising graduate students in their research and

development efforts on various topics related to digital communications. I have directly

supervised such research and development works ranging from signal detection to wireless

networking. A s the chief academic advisor, I have also directly supervised the completion of

over 20 Masters theses and 30 Ph.D. dissertations on various topics related to digital




                                                 4
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 5 of 29




communications. I have served full time as a faculty member as a Professor of Electrical and

Computer Engineering at three major research universities in the United States over the past 30

years, including Auburn University from 1990 to 1998, University of Iowa from 1999 to 2000,

and University of California, Davis, from 2000 to the present.

       7.      Since 1990, I have been selected as the principal investigator of multiple highly

competitive federal and local research grants, including sixteen major research projects

supported by the National Science Foundation and two research projects funded by the U.S.

Army Research Office. These competitive research projects focused on developing more

efficient and effective digital communication transceivers, networks, and signal processing tools.

I have also participated as co-principal investigator in several large-scale projects supported by

the Defense Advanced Research Projects Agency (DARPA) with teams of researchers.

Additionally, I have applied for, and received support from, other federal, state, and industry

sponsors.

       8.      I have published over 200 peer-reviewed research articles in premier international

journals, in addition to over 240 refereed technical articles at top international conferences on

communications and information technologies. In addition to these peer-reviewed technical

works and book chapters, I have also written two books on communications technologies. My

most recent book, coauthored with B.P. Lathi, is entitled, “Modern Digital and Analog

Communication Systems,” 5th edition, and was published by the Oxford University Press in

2018. The 4th edition of this book (also coauthored with B.P. Lathi and published in 2009) had

been widely adopted as an introductory textbook to communication systems.




                                                 5
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 6 of 29




       9.      In addition to the over 440 published technical papers that have been cited over

14,000 times according to Google Scholar, I am also co-inventor of 4 issued U.S. patents on

communication technologies.

       10.     I am a member of the Institute of Electrical and Electronics Engineers (IEEE) and

was elevated to the grade of Fellow in January 2003 for contributions made in signal processing

for communication. The IEEE is the world’s largest professional society of engineers, with over

400,000 members in more than 160 countries. The IEEE has led the development of many

standards for modern digital communications and networking, most notably, the IEEE 802 series

of network standards. The IEEE Grade of Fellow is conferred by the Boards of Directors upon a

person with an extraordinary record of accomplishments in any of the IEEE fields of interest.

The total number selected in any one year does not exceed one-tenth of one percent of the total

voting Institute membership. In 2012, I received the annual Wireless Communications Technical

Committee Recognition Award from the IEEE Communications Society, an award given to a

person with a high degree of visibility and contribution in the field of “Wireless and Mobile

Communications Theory, Systems, and Networks.” In 2020, I am the recipient of the annual

Education Award from the IEEE Communication Society.

       11.     I have also served as a technical consultant for the telecommunication industry.

For example, in 1995 I consulted for Analog Devices, Inc., on the development of the first

generation DOCSIS cable modem systems. I have also consulted for other companies, including

Nortel Networks and NEC US Laboratories. I worked as a visiting faculty research fellow at

NASA Glenn Research Center in 1992 and at U.S. Air Force Wright Laboratory in 1993. I have

served on multiple review panels of the National Science Foundation to evaluate competitive

research proposals in the field of communication. I have also reviewed a large number of




                                                6
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 7 of 29




research proposals at the request of the National Science and Engineering Research Council

(NSERC) of Canada as an expert panelist from 2010 to 2013, and also at the request of the

Research Grant Council (RGC) of Hong Kong as an external reviewer.

        12.    I have served as an expert witness or consulting expert on a number of matters

related to intellectual property, mostly in the arena of telecommunications, including cellular

communications, Wi-Fi technologies, Bluetooth, and optical communications. For example,

since 2007, I have been engaged to assist in various litigations and legal disputes involving

cellular, WiFi, and optical communication networks in terms of essentiality, infringement, and

invalidity.

        13.    Other details concerning my background, academic work, and professional

history are set forth in my curriculum vitae, which is attached as Ex. A to this declaration.

III.    COMPENSATION

        14.    I am being compensated for my services in this matter at my standard hourly rate

for consulting services. My compensation is not contingent upon the opinions I render or the

outcome of this litigation.

IV.     MATERIALS CONSIDERED

        15.    In preparing this declaration, I reviewed and considered the following materials,

as well as any others referenced in the body of my declaration:

              The ’346 patent, its prosecution history, and the Kung, Emi, Munday, and
               Haartsen prior art references cited therein;

              ETSI TS 145 002 V.4.3.0 (2001-04), a.k.a. 3GPP TS 45.002, “3rd Generation
               Partnership Project; Technical Specification Group GERAN; Digital Cellular
               telecommunications System (Phase 2+); Multiplexing and Multiple Access on the
               Radio Path (Release 4)”;

              The American Heritage College Dictionary (2000) definitions of “pseudorandom”
               and “random”; and



                                                 7
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 8 of 29




              Webster’s II New College Dictionary (2001) definitions of “pseudorandom” and
               “random.”

       16.     I may use these documents and information, or other information obtained during

the course of this or related proceedings, as well as representative charts, graphs, schematics and

diagrams, animations, and models based on those documents and information, to support and to

explain my opinions. I am informed that discovery in this action has not yet begun and I reserve

the right to modify or supplement my opinions, this declaration, and/or to submit additional

declarations to address any information obtained, or positions taken.

       17.     My opinions are based in part on a review and analysis of the above-mentioned

documents and materials. I have also drawn on my education, experience, and knowledge of

basic engineering principles, foundational knowledge in mathematics and physics, basic software

and hardware design principles, fundamentals of communication systems and networking,

including spectrum sharing and frequency hopping systems and components thereof.

 V.    LEGAL STANDARD

       18.     I am not a legal expert or an attorney, and offer no opinions on the law. I

understand that claim construction is a matter of law. However, I have been informed by counsel

of the legal standards that apply to claim construction, and I have applied them in forming my

opinions.

       19.     I have been informed that the words of a claim are generally given the ordinary

and customary meaning that the term or phrase would have to a POSITA at the time of the

invention in view of the surrounding claim language, the specification and the file history

(collectively, the “intrinsic evidence”). I also understand that courts may consider extrinsic

evidence, such as expert and inventor testimony, dictionaries, and learned treatises, but that such

extrinsic evidence should be given less weight than the intrinsic evidence.



                                                 8
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 9 of 29




        20.     I have been informed that a term must be interpreted with a full understanding of

what the inventors actually invented and intended to include within the scope of the claim as set

forth in the patent itself. Thus, claim terms should not be broadly construed to encompass

subject matter that is technically within the broadest reading of the term but is not supported

when the claims are viewed in light of the invention described in the specification. I have also

been informed that when a patent specification repeatedly and consistently characterizes the

claimed invention in a particular way, it is proper to construe the relevant claim terms in

accordance with that characterization.

VI.     LEVEL OF SKILL IN THE ART

        21.     I am informed that WSOU asserts that the priority date for the ’346 patent is May

7, 2001. I have been instructed by counsel for Canon to use that priority date in forming of my

opinions herein and have done so. I understand that factors such as the education level of those

working in the field, the sophistication of the technology, the types of problems encountered in

the art, the prior art solutions to those problems, and the speed at which innovations are made

may help establish the level of skill in the art.

        22.     I find the pertinent art for the ’346 patent to lie generally in the field of frequency

hopping for wireless communications in a shared access scenario. Based on my review of the

technology, the educational level in the field, and drawing on my own experience in the field, it

is my opinion that a POSITA in the timeframe of WSOU’s alleged May 7, 2001 priority date

would have had a Bachelor’s degree in an accredited program of Electrical Engineering,

Computer Engineering, or in a similar discipline, and have 3-4 years of practical work or

research experience with specialization in the general field of wireless communications and




                                                    9
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 10 of 29




networking. More advanced degrees and/or training in a related discipline can compensate for

shorter work experience.

        23.    At all relevant times, I have exceeded the qualifications of a POSITA. By May

2001, I had already earned my Ph.D and had been conducting state-of-the-art research and

teaching university courses on the pertinent technologies for over 10 years. Notwithstanding that

I exceeded the qualifications of a POSITA, I have formed my opinions from the perspective of a

POSITA.

VII.    TECHNOLOGY BACKGROUND

        24.    The technology of the ’346 patent relates to frequency hopping in wireless

systems. By May 2001, textbooks had been written about frequency hopping. The field was

already well developed and it was already commonplace to use frequency hopping to mitigate

the effects of non-ideal conditions such as channel distortions, noise, and interference that

standards like the WiFi standard, the GSM standard, and the UMTS standard had been codified

to tackle.

        25.    In particular, by May 2001, well known textbooks had been covering the technical

aspect of frequency hopping for a number of years. For example, one of the best known

textbooks by John G. Proakis (Digital Communications, published by McGraw-Hill Higher

Education, 2000), had been updated into its 4th edition. The entirety of chapter 13 of the Proakis

book provided details on spread spectrum communications and particularly, frequency hopping.

The IEEE 802.11 WiFi standard published its frequency hopping physical layer specification in

1997. Its entire Chapter 14 had been dedicated to the “Frequency Hopping Spread Spectrum

(FHSS) PHY Specification for the 2.4GHz ISM Band.” Similarly, the GSM standard GSM




                                                 10
        Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 11 of 29




 05.01 “Physical Layer on the radio path,” published in May 1996, had fully disclosed the use of

 frequency hopping for channel access in its Chapter 6 “Frequency hopping capabilities”.

        26.     If requested, I am prepared to explain at a technology tutorial or claim

 construction hearing the technology disclosed in the ’346 patent, including the state of the art

 around the filing date of this patent. This may include, among other things, background

 information on channel distortions, interferences, how frequency hopping tackles such

 distortions and interferences, algorithms to implement frequency hopping in wireless systems,

 and the incorporation of frequency hopping in systems at the time of the ‘346 patent priority

 date. It may also include the use of visual aids or other demonstrations.

        27.     I am also prepared to rebut, as necessary, matters raised by WSOU – whether in

 declarations, reports, depositions, or hearings – and to address related matters raised in the

 course of claim construction.

VIII.   SUMMARY OF THE ’346 PATENT

        28.     The ’346 patent explains that it relates to a very specific system and method of

 “frequency hopping for communicating signals in a wireless communications system” where,

 “[o]ver a time period T, [a] wireless endpoint performs pseudo-random selection of a frequency

 from a hopping set such that over at least a portion of the time period T the choice of frequencies

 to select from within the hopping set is constrained as a function of previously selected

 frequencies” so that “prior selected frequencies are temporarily prohibited from being selected

 again from the hopping set.” ’346 patent at 2:37-47.

        29.     A POSITA reviewing the intrinsic evidence would have understood at the time of

 ‘346 priority date that the patent is about this specific system and method because that is what

 the patent owner consistently said, for example in: (1) what they admitted was known in the




                                                  11
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 12 of 29




prior art in the specification background; (2) their discussion of the problem they were

attempting to solve; and (3) their claim amendments and discussions of the prior art references

they were attempting to overcome through these amendments when the patent was prosecuted.

       A.       The Admitted Prior Art in the ’346 Patent

       30.      In the Background of the Invention section of the ’346 patent specification, the

patent owner admits that pseudorandom frequency hopping in wireless systems was commonly

done by prior art systems in a crowded field. They also admit that the prior art extensively

discussed using frequency hopping to alleviate interference, fading, and other similar issues.

This is consistent with my understanding of the field, as I explained above in the Technology

Background section. In fact, as the ’346 patent admits, these techniques were so well known that

all wireless devices using the GSM standard already used them. I agree with the ’346 patent’s

conclusion that “[t]he pseudo-random frequency hopping algorithm specified in GSM provides

interferer diversity and achieves long-term interference averaging.” ’346 patent at 1:55-57; see

also 1:33-36 (GSM frequency hopping “mitigate[s] the effects of slow fading and interference”

and “provides the following benefits: fading diversity, interferer diversity, and interference

averaging”)).

       B.       The Problem the ’346 Patent Attempted to Solve

       31.      The ’346 patent admits that using pseudorandom frequency hopping to avoid

interference was well-known in the prior art and raises only the complaint that prior art systems

were “typically non-ideal” and “not fully realized.” Id. at 1:37-39. Specifically, the patent

owner acknowledges that “[t]he pseudo-random frequency hopping algorithm specified in GSM

provides interferer diversity and achieves long-term interference averaging,” but complains that

it does not “guarantee fading diversity (i.e., no frequency repetitions) within the interleaving




                                                 12
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 13 of 29




depth of a speech frame.” Id. at 1:55-59. I note that the ’346 patent itself acknowledges that this

was not even an issue in general, because “if a large amount of spectrum is allocated, then there

are many frequencies over which users can hop and repeated frequencies over a short interval are

not common.” Id. at 1:60-63.

       32.     The ’346 patent states that during particular transmission scenarios, it is possible

that some frequencies might be used more than once and others might not be used at all. The

patent’s example of this is Fig. 1, which shows a situation where frequency f4 is selected three

times in speech frame 1, with each of the three selections of f4 in frame 1 highlighted in yellow,

and frequencies f2 and f7 are not selected at all during that frame. Id. at 1:63-2:10, Fig 1:




       33.     The ’346 patent says that this example situation is a problem, because due to the

small number of frequencies available for selection, the “pseudo-random frequency hopping

algorithm does not maximize the number of unique frequencies” which the patent says can lead

to “channel fading conditions” or “degradation in error performance.” Id. at 2:15-26.

       C.      The Solution the ’346 Patent Provides

       34.     The ’346 patent says that it has solved the problem discussed in the previous

section by using a pseudorandom frequency hopping algorithm where “[o]ver a time period T …


                                                 13
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 14 of 29




the choice of frequencies to select from within the hopping set is constrained as a function of

previously selected frequencies. In particular, prior selected frequencies are temporarily

prohibited from being selected again from the hopping set.” Id. at 2:39-46. In other words, the

’346 patent says its solution to what it describes as a problem in GSM is an algorithm that

prevents a frequency from being repeated in a channel cycle.

       35.     The patent owner provides a couple of examples of this algorithm. In one, “if the

total number of frequencies, N, in a hopping set is equal to 4, the hopping sequence is

constrained to prevent any repeats within a set of four bursts,” with the hopping sequence, i.e.,

the time period T, being the time it takes to execute four bursts. Id. at 3:38-46. Fig. 3 shows

another example in which the hopping set N is equal to 8, which unlike the prior art example

shown in Fig. 1, uses the disclosed “constrained hopping sequence” to prevent “the repetition of

any frequency over 8 consecutive bursts,” with all eight of the different frequencies selected

during speech frame 1 highlighted in yellow without any repeat. Id. at 3:46-52, Fig. 3:




       36.     As the patent explains, its algorithm prohibits each selected frequency from being

re-selected during the remaining time of the cycle, which guarantees that there are no repeats, as

shown in speech frame 1 of Fig. 3. In doing so, the patent explains that the reason for


                                                14
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 15 of 29




prohibiting each selected frequency from being subsequently selected is precisely because they

were previously selected.




       37.     The ’346 patent explains an implementation of its algorithm in detail with

reference to Fig. 6 (copied above). The algorithm begins by subdividing eight (N) available

frequencies (H) into two frequency sub-groups (A), both of which begin with equal size to

include four (F) frequencies. Hopping set H (highlighted in yellow) and variable F (highlighted

in red) are first initialized prior to the starting time of burst 0, as shown: “In accordance with the

invention,” H is “a vector of length N, where N is the total number of frequencies to hop over,”

and F “is the number of frequencies in H over which the wireless endpoint is constrained to

hop.” Id. at 3:57-65; see also 5:21-27, 5:42-44. Set A is “the set of F frequencies over which a

wireless endpoint is currently allowed to hop.” Id. at 3:64-4:2; see also 5:44-46. Set A is also

initialized as shown above in green highlighting, so that set A starts with the frequency set {1 3 4

6} to cover the first four busts and then starts with the frequency set {2 0 5 7} for the next four

bursts. As shown for the first four hops, each time a frequency is used, that frequency is

removed from set A (with each removal highlighted in orange) and the value of F is decreased by


                                                 15
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 16 of 29




one (with each decrease highlighted in blue), until all four frequencies have been used, at which

time A is empty and F is 0. Id. at 5:47-55.

        38.     This partitioning of the set H into two subsets and then alternating the subsets

reflects a further refinement of the inventive idea, which not only prohibits any repeats within an

8 burst cycle, but also from one 8 burst cycle to the next. In other words, without this partitioning

into two sub-sets, the last frequency chosen at the end of one cycle could be pseudorandomly

chosen as the first frequency of the next cycle, which would be a repeat.

        39.     The ’346 patent’s algorithm works on cycles in which each of the available

frequencies is selected no more than once. See id. at 3:38-46. Whether from the perspective of

the 8 burst complete cycle or over the 4 burst sub-cycle, no channel can be selected more than

once, because from the moment it has been selected, the algorithm prohibits it from being re-

selected until after the cycle has ended. These cycles define a time period T over which the

algorithm operates. To provide the advantages of the purported ’346 patent invention, the time

period T must not be longer than the time period needed to select each frequency exactly once.

Otherwise, if the time period T were longer than the amount of time needed to select each

frequency once, there would necessarily have to be some frequencies that are re-selected during

the time period T, and this would not solve the problem the ’346 patent algorithm was designed

to avoid. For example, if there were three available frequencies {1, 2, 3}, but the time period T

was 4 bursts long, either at least one of the three available frequencies would have to be selected

more than once within the time period T, or the system would run out of frequencies and not be

able to transmit on the last burst.

        40.     It is only by having this relationship between the time period T and the available

frequencies that this “use of constrained frequency hopping allow[s] GSM pseudo-random




                                                 16
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 17 of 29




frequency hopping to achieve full fading diversity” and “maximize[] the number of unique

frequencies that occur over the interleaving depth of a speech frame,” “in accordance with the

invention.” Id. at 7:20-30.

          D.    The Prosecution History of the ’346 Patent

          41.   I have reviewed the prosecution history of the ’346 patent, which I summarize in

relevant part below.

          42.   The original independent claims of the ’346 patent application were broadly

directed to frequency hopping generally. At first, they did not require that: 1) frequencies be

selected pseudorandomly; or 2) previously selected frequencies be prohibited from being

subsequently selected because they were previously selected. See May 7, 2001 initial

submission of claims. These original claims were rejected over U.S. Patent No. 4,654,859 to

Kung (“Kung”) and U.S. Patent No. 5,541,954 to Emi (“Emi”). See May 20, 2004 Office

Action.

          43.   After this rejection, the patent owner amended to claims to require

“pseudorandom” frequency selection. See August 16, 2004 Amendment pp. 2-8. At the same

time, it argued that the Kung reference did not show “pseudorandom” frequency selection

because it “selects a frequency by cycling through an ordered frequency set in a predetermined

fashion. In contrast, the present invention pseudo-randomly selects a hopping frequency.” Id. It

also argued that Emi did not show “pseudorandom” frequency selection because it disclosed “a

frequency hopping scheme where a receiver counts errors it has received on each given

frequency. If a total error count exceeds some metric, then the received frequency will be

deemed unusable and an alternative, unused frequency will be substituted in its place….” Id.




                                                17
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 18 of 29




       44.     The patent examiner then rejected these amended claims over U.S. Patent No.

5,337,221 to Munday (“Munday”) and U.S. Patent No. 6,345,066 to Haartsen (“Haartsen”). See

January 7, 2005 Office Action. I note that both Munday and Haartsen clearly disclose

pseudorandom frequency hopping (see, e.g., Munday at 2:64-3:2; Haartsen at 4:34-37).

       45.     The patent owner then amended the independent claim again, this time to also

require that “at least one of the selected frequencies is prohibited from subsequent selection in at

least a portion of the time period T.” See April 5, 2005 Request for Reconsideration pp. 2-10.

At the same time, it argued that “neither Munday nor Haartsen, taken separately or in

combination, discloses or suggests [this claimed] prohibition on frequency selection.” Id. p. 11.

It continued: “after a set of frequencies is selected in Munday or Haartsen any frequency within

the set can be re-selected without prohibition. Said another way, neither Munday nor Haartsen is

prohibited from re-selecting a frequency, from a set of allowable frequencies, that has already

been selected during a time period, T, as in the claims of the present invention.” Id. pp. 11-12.

The patent owner also made these same arguments in a Notice of Appeal. See April 5, 2005

Notice of Appeal pp. 17-18.

       46.     After these amendments, the claims were said to be allowed based on the patent

owner’s statement that they require “pseudorandomly selecting frequency from a set of N (total

number of frequencies available) frequencies, where prior selected frequencies are prohibited

from being selected again from the hopping set.” See January 13, 2006 Notice of Allowance p.

2.




                                                 18
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 19 of 29




IX.    INTERPRETATION OF THE CLAIM TERMS

       A.      The “Time Period T” Terms (All Asserted Claims)

       47.     On its own, the term “time period T” would not have had a definite plain and

ordinary meaning to a POSITA at any time, including in 2001. This is because the term is

nothing more than an undefined variable.

       48.     A POSITA, when reading an equation or an algorithm disclosed in an invention or

a peer-reviewed scientific paper, would need to find out the possible values that such a variable

(e.g. T) can take, either as a limiting range of acceptable values or some specific design choice

values which would make its use advantageous. Without such disclosure, a POSITA would find

the solutions taught in the invention or paper impossible to achieve. More specifically, in the

context of computer instructions that need to be programmed to effect a disclosed solution or

algorithm, such as the frequency hopping algorithm described in the ’346 patent, variable values

must be specifically defined to generate an operable code. In other words, if a POSITA were to

attempt to write processor/computer code for implementation of the ’346 patent’s claimed

frequency hopping algorithm, it would be necessary for the POSITA to know before designing

and writing such a programming code what the time period T is intended to be in terms of a

range of values or specific value(s).

       49.     A POSITA would not have understood the time period T to be independent of the

claimed frequency hopping algorithm. If the time period T is not an aspect of the frequency

hopping algorithm itself, and instead is not limited at all, it would not need to have been recited

in the claim at all. A POSITA, certainly, would not have understood these claims to allow the

time period T to cover any arbitrary time period that the patent owner might, after the fact,

choose for T. A construction of the time period T that does not actively exclude arbitrary, after-




                                                 19
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 20 of 29




the-fact interpretations would fail to inform a person of skill in the art what the limits of the

claim are and how one might avoid the claim. If the patent owner were to attempt to claim that

the period T could be any unlimited time period, a POSITA would not have known how to

evaluate an algorithm to determine whether it fits within the scope of the claim or not. This

situation would also be unreasonable because an unlimited time period has no connection to the

’346 patent specification or its purported invention.

       50.     In contrast to an completely unrestricted time period T, a POSITA would,

however, have understood the term “time period T” based on the algorithm disclosed in the

intrinsic evidence of the ’346 patent to be “a pre-set amount of time for one cycle of frequency

hopping, which is no longer than the amount of time it would take to use each channel available

for frequency hopping once.”

       51.     A POSITA reading the claims would have understood that the claims require that

the time period T be no shorter than two frequency bursts, as there must be a “subsequent

selection” of a second frequency during “at least a portion of the time period T.”

       52.     To understand the reasonable upper bounds of the time period T, a POSITA needs

to rely on the disclosure of the ’346 patent. As I explained in the Summary of the ’346 Patent

section above, the patentee consistently explained that the invention is limited to a specific

algorithm in which a frequency cannot be repeated during one time period T, e.g., the amount of

time it takes a frequency hopping system to use each available channel for frequency hopping

once. As explained, the patent says that this algorithm is necesssary to solve the problem that

prior art pseudorandom frequency hopping systems did not “guarantee fading diversity (i.e., no

frequency repetitions) within the interleaving depth of a speech frame.” See, e.g., ’364 patent at

1:55-59.




                                                  20
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 21 of 29




       53.     A POSITA reading the ’346 patent would have understood this to mean that it

would have been necessary for a frequency hopping system to set the time period T to a pre-set

amount of time for one cycle of frequency hopping, which is no longer (i.e., equal to or less) than

the amount of time it would take to use each channel available for frequency hopping once in

order to solve this alleged problem in the prior art.

       54.     They also would have understood that if the “time period T” is not limited to this

meaning, they would have no way of knowing any upper bound of T, and the claims would not

have had a definite plain and ordinary meaning. Furthermore, if T were longer than the amount

of time needed to use every available frequency, the claimed algorithm would not have been able

to control the hopping to prevent the frequency repeats that the patentee identified as the specific

flaw in GSM “the invention” was designed to correct.

       55.     WSOU’s “alternate” construction simply substitutes the words “time period T” to

“period of time T,” which does not change their meaning, and would not provide a definite plain

and ordinary meaning to a POSITA.

       56.     In summary, it is my opinion that a POSITA would have understood the “time

period T” terms to mean “a pre-set amount of time for one cycle of frequency hopping, which is

no longer than the amount of time it would take to use each channel available for frequency

hopping once.”

       B.      The Hopping Sets of “N” and “F” Frequencies (All Asserted Claims)

       57.     On their own, the claimed “N” and “F” hopping frequencies would not have had a

definite plain and ordinary meaning to a POSITA at any time, including in 2001. This is

because, for the same reasons I explained for the “time period T” terms above, they are nothing

more than undefined notational variables that have no inherent meaning.




                                                 21
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 22 of 29




       58.     The fact that certain claims state that “N is the total number of frequencies

available for hopping” does not remedy this lack of an ordinary meaning. This is because, in the

abstract, this phrase gives a POSITA no way of knowing what it means to be “available for

hopping.” For example, the claims give no guidance as to whether N refers to any or all of: 1)

all frequencies in nature; 2) all frequencies allowed by government regulations; 3) all frequencies

available to a particular communications standard; or 4) all frequencies currently being used for

hopping according to the claimed algorithm.

       59.     A POSITA would, however, have understood the what the claimed “N” and “F”

hopping frequencies are after reviewing the intrinsic evidence of the ’346 patent. A POSITA

reading the ’346 patent specification and its prosecution history would have understood that: 1)

“N frequencies,” “a set of hopping frequencies,” and “a hopping set” are “a pre-configured

number of distinct hopping frequencies to which the hopping constraining algorithm is applied

and which must not be selected more than once over the time period T”; and 2) “a size of F

frequencies,” “a set of F frequencies,” “a hopping set to a size of F frequencies,” and “a hopping

set comprising F frequencies” are “for a time period T, the number of remaining frequencies

available for frequency hopping that have not been previously selected during that time period.”

       60.     As I explained in the Summary of the ’346 Patent section above, the patentee

consistently explained that the invention is limited to a specific algorithm in which a frequency

cannot be repeated during one time period T, e.g., the amount of time it takes a frequency

hopping system to use each channel available for frequency hopping once. As explained, the

patent says that this algorithm is necesssary to solve the problem that prior art pseudorandom

frequency hopping systems did not “guarantee fading diversity (i.e., no frequency repetitions)

within the interleaving depth of a speech frame.” See, e.g., ’364 patent at 1:55-59.




                                                22
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 23 of 29




       61.      A POSITA reading the ’346 patent would have understood this to mean that it

was necessary to have a frequency hopping system that sets N to a pre-configured number of

distinct hopping frequencies to which the hopping constraining algorithm is applied and which

must not be selected more than once over the time period T in order to solve this alleged problem

in the prior art. See, e.g., id. at 7:20-34 (explaining that an algorithm using N according to this

definition is necessary to accomplish cycling through every one of N available frequencies once

during a time period T in order for the claimed “use of constrained frequency hopping [to]

allow[] … pseudo-random frequency hopping to achieve full fading diversity” and “maximize[]

the number of unique frequencies that occur over the interleaving depth of a speech frame,” as

necessary to achieve the “ideal,” “fully realized” version of frequency hopping claimed in the

’346 patent).

       62.      A POSITA also would have understood that if “N” is not limited to this meaning,

they would have no way of knowing what N means, and the claims would not have had a definite

plain and ordinary meaning.

       63.      Indeed, the ’346 patent explains that N has to be the pre-configured set of

frequencies that is specified by the hop constaining algorithm and used for a session of frequency

hopping, because it is necessary to use such a pre-configured set in order to track all of the

frequencies over the time period T and make sure each is prohibited after being used.

       64.      The ’346 patent also defines N in a manner that is narrower than all possible

frequencies allowed in nature or by a particular wireless standard, because it explains that when

its algorithm is used with the GSM standard, N can be a smaller than the total number of

frequencies allowed by GSM and, in fact, is less useful when N is larger. See ’346 patent at

3:38-56.




                                                 23
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 24 of 29




       65.     The same is true of F, which must be considered together with N. A POSITA

reading the ’346 patent would have understood F according to its definition in the patent as the

number of remaining frequencies available for frequency hopping that have not been previously

selected during that time period.

       66.     F has to be limited to this meaning – as a subset of N that is decremented each

time a frequency is selected until it reaches 0, at which time every available frequency has been

selected exactly once during the time period T – in order to solve the purported “frequency

repetition” problem in the prior art. Id. at 3:57-65; 5:55-60; 6:29-33; see also 5:21-27, 5:42-55;

7:20-34. If “F” is not limited to this meaning, a POSITA would have no way of knowing what F

means, and the claims would not have had a definite plain and ordinary meaning.

       67.     Additionally, a POSITA reading the prosecution history of the ’346 patent would

have seen that when the patent owner amended the claims to require that “at least one of the

selected frequencies is prohibited from subsequent selection in at least a portion of the time

period T” selection, they also argued that neither of the Munday or Haartsen prior art references

teach this concept because, “after a set of frequencies is selected in Munday or Haartsen any

frequency within the set can be re-selected without prohibition. Said another way, neither

Munday nor Haartsen is prohibited from re-selecting a frequency, from a set of allowable

frequencies, that has already been selected during a time period, T, as in the claims of the present

invention.” See April 5, 2005 Request for Reconsideration pp. 2-12; see also April 5, 2005

Notice of Appeal pp. 17-18.

       68.     A POSITA would read this statement by the patent owner together with the

claims as a whole, and would have understood them to also be saying that Munday and Haartsen

lack an “N” and “F,” as defined in the ’346 patent specification. This is because, without




                                                24
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 25 of 29




limiting the claims so that “N” and “F” (and “T”) are defined by the specification, the

“subsequent” limitation would not recite a way to effectively prohibit a frequency from being re-

selected during the time period T. In other words, if the “N” or “F” terms are construed in a way

that would allow a frequency hopping system to select any frequency more than once during a

particular time period T, prior art systems like Munday or Haartsen would cover the claims.

       69.     In summary, it is my opinion that a POSITA would have understood “N

frequencies,” “a set of hopping frequencies,” and “a hopping set” to mean “a pre-configured

number of distinct hopping frequencies to which the hopping constraining algorithm is applied

and which must not be selected more than once over the time period T.” They also would have

understood “a size of F frequencies,” “a set of F frequencies,” “a hopping set to a size of F

frequencies,” and “a hopping set comprising F frequencies” to mean “for a time period T, the

number of remaining frequencies available for frequency hopping that have not been previously

selected during that time period.” If these terms are not limited to these meanings, the claims

would not have had a definite plain and ordinary meaning to a POSITA.

       C.      “At Least One of the Selected Frequencies is Prohibited from Subsequent
               Selection” (All Asserted Claims)

       70.     I was not asked to render an opinion on this term.

       D.      “Pseudorandom[ly]” (All Asserted Claims)

       71.     In view of the intrinsic and extrinsic evidence, a POSITA at the time of the ’346

patent’s alleged priority date would have understood the term “pseudorandom[ly]” to mean “a

selection generated by an algorithm that approximates a random selection by avoiding a regular

pattern of selections when the algorithm is used repeatedly.”

       72.     A POSITA would have come to this understanding based on the ’346 patent’s

explanation of the objectives of the patent’s purported invention, the patentee’s characterization



                                                25
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 26 of 29




of the prior art in the prosecution history, and the ordinary definitions of the term in

contemporaneous dictionaries.

       73.     As a preliminary matter, a POSITA would not consider WSOU’s “alternate”

construction, “appears to be patternless,” to be acceptable. One reason for this is because a

selection that merely “appears” to be patternless, as opposed to actually being patternless, would

encompass subject matter that is not “pseudorandom.” One example of a selection that might

“appear” to be patternless but is not pseudorandom is the selection of a single number, because

one selection cannot form a pattern. Another example of a selection that might “appear” to be

patternless but not actually be would be the series of selections of the string of digits 076923.

While these digits alone might “appear” random, a POSITA would understand that they are not

actually random, as this digit string is created by dividing 1 by 13, which is 0.076923076923…,

where the digits 076923 repeat forever. Neither of these selections that “appear” random are part

of a pseudorandom algorithm.

       74.     As I explained in the Summary of the ’346 Patent section above, the ’346 patent

purports to have solved the problem that prior art pseudorandom frequency hopping systems did

not “guarantee fading diversity (i.e., no frequency repetitions) within the interleaving depth of

a speech frame.” ’345 patent at 1:55-59.

       75.     Thus, a POSITA reading the ’346 patent would have understood that a frequency

hopping system that uses a pseudorandom selection algorithm that does not allow any frequency

repetition within a speech frame would have been necessary, in the context of the ’346 patent, in

order to solve this stated problem in the prior art.

       76.     Additionally, a POSITA reading the prosecution history of the ’346 patent would

have seen that when the patent owner amended the claims to require “pseudorandom” selection,




                                                  26
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 27 of 29




they also argued that the Kung prior art reference “teaches away” from pseudorandom selection

“by cycling through an ordered frequency set in a predetermined fashion,” and that the Emi prior

art references “teaches away” because it substitutes a frequency with a high error count with an

alternative, unused frequency. See August 16, 2004 Amendment pp. 2-8, 11.

       77.     Emi and Kung both disclose frequency hopping systems in which there are

selections that “appear” to be patternless. For example, Emi substitutes frequencies on channels

with high error counts with channels with low error counts while the system is in use in a manner

that “appears” patternless, because frequencies with higher error count would generally vary

when channel conditions vary and because the frequencies selected to substitute those high-error

channels (frequencies) at any given time may vary as well. Similarly, two selections in Kung in

isolation may “appear” to be patternless, when in fact they are part of a predetermined pattern.

Accordingly, a POSITA would have understood the patent owner to be saying that systems using

algorithms that may “appear” to be patternless, like Emi and Kung, are outside of the scope of

the claims, and only systems that actually avoid a regular pattern of selections when an algorithm

is used repeatedly are within the claims.

       78.     This understanding that a pseudorandom selection is an active selection made as

part of an algorithm that actively avoids a pattern by design, and not a selection that merely

“appears” random is confirmed by contemporaneous dictionary definitions. For example, the

2000 American Heritage College Dictionary defines “pseudorandom” as “of, relating to, or being

random numbers generated by a definite nonrandom computational process,” and the 2001

Webster’s II New College Dictionary defines “pseudorandom” as “of, pertaining to, or being

random numbers generated by a definite, nonrandom computational process.” This is further

confirmed by the definitions of the more general term “random” in the same dictionaries, which




                                                27
       Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 28 of 29




reiterate that to be random, there must actually be no pattern, and not simply the appearance that

there is not one. See The American Heritage College Dictionary (2000) (defining “random” as

“having no specific pattern, purpose, or objective”); Webster’s II New College Dictionary (2001)

(defining “random” as “having no specific pattern, purpose, organization, or structure” and “of or

designating a phenomenon that does not yield the same results every time it occurs under

identical circumstances”).

       79.     In summary, it is my opinion that a POSITA would have understood the term

“pseudorandom[ly]” to mean “a selection generated by an algorithm that approximates a random

selection by avoiding a regular pattern of selections when the algorithm is used repeatedly.”




                                                28
Case 6:20-cv-00980-ADA Document 52-1 Filed 08/23/21 Page 29 of 29
